Citation Nr: 0502371	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-08 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed as secondary to post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel











INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1972 and from April 1973 to June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran claims entitlement to service connection for 
coronary artery disease, claimed as secondary to PTSD.

The Veterans Claims Assistance Act (VCAA) introduced several 
changes into the VA adjudication process.  These changes were 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2004).  Under the VCAA, 
VA's duty to notify and assist claimants has been 
significantly expanded in the following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. 
§ 3.159(c).  

A review of the claims folder reflects that, although the 
veteran was provided with a VCAA letter in May 2001, this 
letter was returned as undeliverable.  Thus, the veteran has 
not been notified of the information and evidence necessary 
to substantiate his claim for VA benefits consistent with the 
requirements of the VCAA.  Specifically, he has not been 
informed of what the evidence needs to show in order to 
prevail in this claim and what is the best type of evidence 
to submit.  In addition, he has not been notified regarding 
what evidence it is his responsibility to submit and what 
evidence will be obtained on his behalf by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Finally, he 
must be afforded an opportunity to submit this evidence and 
be told to submit any pertinent evidence he has that is not 
already of record.  Therefore, the Board finds it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED for the following:

1.  The RO should issue to the veteran a 
letter informing him of the enactment of 
the VCAA and explaining its provisions, 
and should assure that the correspondence 
complies with all VCAA notice and 
assistance requirements, under 
38 U.S.C.A. §§ 5102, 5103, 5103A, as well 
as any other controlling legal authority.  
The veteran should specifically be 
informed of (1) the information and 
evidence not of record that is necessary 
to substantiate his service connection 
claim; (2) the information and evidence 
that VA will seek to obtain on his 
behalf; (3) the information or evidence 
that he is expected to provide; and (4) 
the veteran should be requested to 
provide any evidence in his possession 
which is pertinent to the claim.

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




